Citation Nr: 0027550	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-12 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
low back disability and, if so, whether all the evidence both 
old and new warrants a grant of entitlement to service 
connection.

2.  Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active military service from December 1972 to 
January 1973, and from May 1976 to March 1977.

The veteran's original claim seeking entitlement to service 
connection for a low back disorder was denied by a March 1993 
rating decision by the Salt Lake City, Utah Regional Office 
of the Department of Veterans Affairs (VA).  He was notified 
of this determination and of his procedural and appellate 
rights by VA letter dated later in March 1993.  However, he 
did not initiate an appeal within one year of this 
notification.  The March 1993 rating decision therefore 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302 (1999).  In written correspondence dated in May 
1998, the veteran requested a transfer of his claims folder 
to the VA Reno, Nevada, Regional Office (RO).  

This current matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a February 1999 rating decision 
of the RO, which determined that new and material evidence 
had not been submitted to reopen his claim for service 
connection for a low back disorder, and denied the veteran's 
claim seeking entitlement to service connection for a 
cervical spine disability.  


FINDINGS OF FACT

1.  Entitlement to service connection for a low back 
disability was initially denied in a March 1993 rating 
decision; the veteran did not submit a Notice of Disagreement 
with this decision within one year of notice thereof.  

2.  The evidence submitted since March 1993 is new in that it 
contains information not previously considered, and material 
in that it shows the veteran currently has a diagnosis of a 
low back disability, the absence of which formed part of the 
bases for the March 1993 denial.  

3.  The veteran has not submitted evidence of a chronic low 
back disability during active service, he has not submitted 
evidence of continuity of symptomatology between the low back 
complaints for which he was treated during active service and 
his current low back disability, and he has not submitted a 
competent medical opinion that would establish a nexus 
between his low back complaints in active service and his 
current low back disability.  

4.  The veteran has not submitted evidence of a chronic 
cervical spine disability during active service, he has not 
submitted evidence of a diagnosis of a post-service cervical 
spine disability, and he has not submitted evidence of a 
current diagnosis of a cervical spine disability. 


CONCLUSIONS OF LAW

1.  The March 1993 rating decision which denied entitlement 
to service connection for a low back disability is final, but 
new and material evidence has been submitted to reopen this 
claim.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.105, 3.156(a) (1999).

2.  The veteran's claim for entitlement to service connection 
for a low back disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991). 

3.  The veteran's claim for entitlement to service connection 
for a cervical spine disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has developed a low back 
disability and a cervical spine disability as a result of 
active service.  He argues that these disabilities were the 
result of injuries sustained when he and several other 
recruits were carrying logs on their shoulders in basic 
training.  The veteran states that he has submitted new and 
material evidence to reopen his previously denied claim for 
service connection for a low back disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Competent evidence of the existence of a chronic disease in 
service or within the applicable presumption period, and 
present manifestations of the same disease are required to 
show chronicity.  In order to show continuity of 
symptomatology, there must be medical evidence of a current 
disability, evidence that the condition was noted in service 
or the presumption period, evidence of post-service 
continuity of symptomatology, and medical, or in some 
circumstances, lay evidence of a nexus between the current 
disability and the post-service symptomatology.  A claim that 
fails to demonstrate this evidence of either chronicity or 
continuity may not be well grounded.  Savage v. Gober, 10 
Vet. App. 488 (1997).

I. Low Back

As previously indicated, entitlement to service connection 
for a low back disability was denied in a March 1993 rating 
decision.  The veteran was notified of this decision in a 
March 1993 letter.  He did not express disagreement with the 
denial of service connection for a low back disability in any 
correspondence that was received within one year of receipt 
of the notice of the March 1993 decision.  Therefore, the 
March 1993 decision is final, and is not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a).

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West 155 F.3d 1356 (Fed. Cir. 1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The Court has held that with regard to petitions to reopen 
previously and finally disallowed claims, VA must conduct a 
three-part analysis.  First, it must be considered whether 
the evidence submitted is "new and material" under 
38 C.F.R. § 3.156(a).  Second, if VA finds the evidence is 
"new and material" immediately upon reopening it must 
determine whether the claim is well grounded, based upon all 
of the evidence, presuming its credibility.  Third, if the 
claim is well grounded, the VA is to proceed to the merits, 
but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) had been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); see also Winters v. West, 12 
Vet. App. 203 (1999) (en banc).

With respect to the issue of reopened claims, the Court held, 
even assuming that newly presented evidence was material, a 
reopened claim could be denied in the clear absence from the 
total record of a required element of a well-grounded claim.  
Winters, 12 Vet. App. 203 (1999) (citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

The evidence considered by the March 1993 rating decision 
included the veteran's service medical records, as well as VA 
treatment records dated from 1986 to 1992.  The decision 
noted that the veteran was clearly treated for apparent 
complaints of muscle strain of the low back in the summer of 
1976.  However, entitlement to service connection was denied 
on the basis that there was no evidence of continuity of 
symptomatology between that disability and the present time.  
The decision noted that it was not established that a chronic 
low back disability had its origin during the veteran's 
military service.  

The additional evidence received since March 1993 consists of 
private and VA medical records, as well as the report of a VA 
medical examination, dated from 1995 to 1999.  

The November 1998 VA examination noted the veteran's history 
of back pain in service, which apparently cleared up at the 
time.  However, the pain had persisted over the years, and he 
was now wearing a corset to support his back.  Following 
examination, the diagnosis was chronic low back pain.  

The Board finds that the November 1998 VA examination 
constitutes new and material evidence.  This evidence is new 
because it was not previously before the Board at the time of 
the March 1993 decision.  Furthermore, it is material because 
the evidence at the time of the March 1993 decision did not 
include a diagnosis of a current chronic back disability, and 
this formed part of the basis of the denial of the veteran's 
claim.  Therefore, as the veteran has submitted evidence that 
is both new and material, his claim for entitlement to 
service connection for a low back disability is reopened.  

The Board must now conduct a de novo review of the entire 
evidentiary record in order to determine whether or not the 
veteran has submitted evidence of a well grounded claim for 
entitlement to service connection for his low back 
disability.  see Winters v. West, 12 Vet. App. 203 (1999).  

Service medical records show that the veteran was seen for 
complaints of right shoulder and back pain in July 1976.  He 
reported an injury in a fall three months previously.  On 
examination, there was tenderness of L1 to L5 during 
palpation of the lumbar region.  There was questionable spasm 
of the lower back, but no curvature of the spine.  

The veteran was again seen for low back pain in August 1976.  
An X-ray study of the lumbar spine was negative.  The 
assessment was mechanical low back pain.  Additional August 
1976 records include an impression of lumbosacral strain.  
Other August 1976 records show that the veteran was seen for 
low back pain.  He had experienced the same symptoms for the 
past two and a half months.  Records from the end of August 
1976 indicate that the veteran still had low back pain.  The 
assessment was back pain of a questionable etiology.  
Following examination, the impression was muscle strain of 
the low back.  

The veteran was afforded a separation examination in March 
1977.  His spine was normal, and a history of back pain was 
not noted.  

The postservice medical records include the report of an 
examination conducted upon separation from the National Guard 
in September 1988.  The spine was normal.  The veteran 
answered "no" to recurrent back pain on a Report of Medical 
History obtained at that time.  

VA treatment records from June 1997 show that the veteran had 
been involved in a fight, and that he had been kicked in his 
back.  On examination, there were no lesions, but the veteran 
was positive for paraspinal muscle tenderness.  

VA treatment records from August 1998 indicate that the 
veteran was seen for back pain after a recent fall.  

The November 1998 VA examination report noted the history of 
the veteran's treatment in service, and included a diagnosis 
of chronic low back pain.  The claims folder was reviewed in 
conjunction with this examination.  The examiner did not 
offer a medical opinion regarding the etiology of this 
disability.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for a low back disability.  The veteran has 
submitted evidence that includes a current diagnosis of 
chronic low back pain.  The service medical records show that 
the veteran was seen for complaints of low back pain in July 
1976 and August 1976.  The diagnoses included mechanical low 
back pain, lumbosacral strain, and muscle strain.  However, 
X-ray studies were negative, and there is no evidence of 
treatment for a back disability subsequent to August 1976.  
None of the diagnoses indicated that the back pain was a 
chronic disability, and a back disability was not found on 
the March 1977 discharge examination.  Therefore, as there is 
no evidence of a chronic low back disability in service, the 
veteran must submit evidence of continuity of symptomatology 
in order for his claim to be well grounded.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The veteran has not submitted evidence of continuity of 
symptomatology for a low back disability subsequent to 
discharge from active service.  The March 1977 discharge 
examination was negative for a low back disability, as was 
the September 1988 National Guard examination.  The veteran 
also denied a history of recurrent back pain at the time of 
the September 1988 National Guard examination.  The initial 
postservice evidence of treatment for a low back disability 
is the June 1997. VA treatment records which show treatment 
for back pain after he was kicked in the lower back during a 
fight.  He was seen again for low back pain after a fall in 
August 1998.  These incidents of treatment are dated more 
than 20 years after the veteran's final treatment for a back 
disability in service.  Furthermore, each of these incidents 
were immediately preceded by an injury.  This suggests that 
the back pain for which the veteran was treated in service 
was acute and transitory, and resolved without chronic 
disability.  Therefore, there is no continuity of 
symptomatology between the veteran's current back disability 
and the back pain for which he was treated in service.  The 
November 1998 VA examiner did not offer an opinion relating 
the veteran's current back disability to the muscle strain 
for which he was treated during active service, and the 
veteran has not submitted any other medical opinion to this 
effect.  The Board recognizes the veteran's sincere belief 
that his current back pain is related to the muscle strain in 
service, but the veteran is not a physician, and he is not 
qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Therefore, as there is no evidence of continuity of 
symptomatology, and no evidence of a medical opinion showing 
a relationship between the veteran's current back disability 
and the muscle strain in service, the veteran has not 
submitted evidence of a nexus between his current disability 
and active service, and his claim is not well grounded.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Savage v. Gober, 10 
Vet. App. 488 (1997).  

II. Cervical Spine

The service medical records show that the veteran was seen 
for pain on the left side of his neck in August 1976.  An X-
ray study of the cervical spine was negative.  There was no 
diagnosis.  The March 1977 separation examination indicated 
that the neck and the spine were normal, and a history of 
neck pain was not noted.  

The September 1988 National Guard examination also noted that 
the neck and the spine were normal.  The Report of Medical 
History did not include a history of neck pain.  

The initial postservice evidence of neck pain is contained in 
an April 1995 VA psychological assessment.  He claimed to 
have pinched something in his neck or lower back, and to 
experience numbness in those areas.  The examiner noted that 
the veteran had played minor league baseball, during which 
time he sustained several of these injuries.  

The veteran was afforded a VA examination in November 1998.  
The claims folder was reviewed in conjunction with this 
examination.  There was no diagnosis of a cervical spine 
disability.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for a cervical spine disability.  The service 
medical records show that the veteran was treated for neck 
pain on a single occasion during active service.  There was 
no diagnosis of a chronic cervical spine disability, and a 
cervical spine disability was not found on the discharge 
examination.  Therefore, continuity of symptomatology is 
required in order for the claim to be well grounded.  Savage 
v. Gober, 10 Vet. App. 488 (1997).  However, the postservice 
medical records are completely negative for a diagnosis of a 
cervical spine disability.  The only mention of neck problems 
was on the 1995 psychological evaluation.  This was from a 
history provided by the veteran, and was attributed not to 
active service, but to minor league baseball.  The September 
1988 National Guard examination and the November 1998 VA 
examination were negative for a cervical spine disability, 
and the veteran has not submitted any other records that 
contain a diagnosis by a competent medical expert of a 
cervical spine disability.  The Board notes the veteran's 
belief that he currently has a chronic cervical spine 
disability, but he is not qualified to express this 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Therefore, as the veteran has not submitted evidence 
of a diagnosis of a current cervical spine disability or of a 
nexus between his current complaints and active service, his 
claim is not well grounded.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

III. Conclusion

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).

ORDER

Entitlement to service connection for a low back disability 
is denied.  

Entitlement to service connection for a cervical spine 
disability is denied. 



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals



 

